UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-6050


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JULIEN K. DILKS,    a/k/a   Julien   Modica,    MPH,   a/k/a   Julian
Modica, MPP,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      James C. Turk, Senior
District Judge.   (7:93-cr-00091-jct-mfu-1; 7:10-cv-80286-jct-
mfu)


Submitted:   April 21, 2011                    Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Julien K. Dilks,     Appellant Pro Se.     Thomas Linn Eckert,
Assistant United     States  Attorney, Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Julien K. Dilks seeks to appeal the district court’s

order    dismissing    his    28    U.S.C.A.   § 2255     (West    Supp.   2010)

motion, construing the motion as a petition for a writ of error

coram nobis, and dismissing it as an abuse of the writ.                    Dilks

also    seeks   to   appeal   the   district    court’s    order    imposing   a

pre-filing      injunction    against   him.      We    affirm    in   part   and

dismiss in part.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(B), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5), or reopens the appeal period under Fed. R. App. P.

4(a)(6).     “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”             Bowles v. Russell, 551

U.S. 205, 214 (2007).

            The district court’s dismissal order was entered on

the docket on October 27, 2010.             The notice of appeal was filed

on January 10, 2011.          Because Dilks failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss this portion the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.



                                        2
                Turning   to    the   court’s      order   imposing          a    pre-filing

injunction, Dilks timely appealed that order.                               On appeal, we

confine    our     review      to   the   issues     raised      in    the       Appellant’s

brief.     See 4th Cir. R. 34(b).                 Because Dilks’ informal brief

does not challenge the basis for the district court’s imposition

of   the   pre-filing         injunction,        Dilks   has   forfeited           appellate

review     of    the   court’s      order.        Accordingly,         we    affirm.      We

dispense        with   oral     argument     because       the        facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED IN PART;
                                                                      DISMISSED IN PART




                                             3